DETAILED ACTION
Response to Amendment
This action is in response to amendment filed December 17, 2021 for the application # 16/541,592 filed on August 15, 2019. Claims 1, 3-9, 15-18, and 20-27 are pending and are directed toward DATA PROTECTION METHOD AND SYSTEM.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with regards to claims 1, 3-9, 15-18, and 20-27 have been fully considered, but they are moot because of new grounds of rejection.
Claim Interpretation
Method claims 1, 3-9, and 15-16 are interpreted as having limitations in form of contingent clauses. Therefore the broadest reasonable interpretation is provided based on MPEP 2111.04(II).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the Such claim limitation(s) is/are: "unit configured to " in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation of claim 17 “unit configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-9, 17, 18 and 20-27 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Abrams et al. (US 2005/0273629, Pub. Date: Dec. 8, 2005), hereinafter referred to as Abrams.
As per claim 1, Abrams teaches a data protection method for managing data decryption (The user can then decrypt the symmetric keys, and thereafter use the symmetric keys to decrypt, and thus access, the protected content. Abrams, [0015]), characterized by comprising:
checking, by a server, whether a data receiving party has a digital license that is generated by a data transmitting party and is in a valid state (As will be appreciated, at various instances it may be desirable to further ensure that only a licensed or otherwise authorized client user accesses the encrypted piece(s) of content. In such instances, the system may require that the client 12 of the respective client user be authorized to decrypt the encrypted piece(s) of content, in addition to requiring that the client user be licensed or otherwise authorized to access the encrypted piece(s) of content. Abrams, [0047]), in response to a key usage request initiated by the data receiving party or an action of the data receiving party decrypting encrypted data from the data transmitting party (When a client user desires to access one or more of the 
if so,
transmitting, by the server, to the data receiving party, the corresponding key of the at least one key according to license information in the digital license (Also, in such instances, when the client user is licensed or otherwise authorized to access encrypted piece(s) of content, the DRM manager 16 or source 14 can provide the client 12 or client user with a username and password associated with the client user, as well as a private key of a public key/private key pair, which a respective client can store in memory. In this regard, the private key provided to the client user can be unique to the client 12 or client user. Abrams, [0050]);
if there is no digital license, or the digital license is invalid, prohibiting the data receiving party, by the server, from decryption of the encrypted data (If the client user is not licensed or 
wherein the data transmitting party is a data transmitting user terminal, the data receiving party is a data receiving user terminal (FIG.1, Abrams), the encrypted data is generated by encrypting data with the at least one key and a public key of the data receiving party, or the encrypted data is generated by encrypting data with a predetermined key, wherein the predetermined key is encrypted using the at least one key and the public key of the data receiving party, or the encrypted data is generated by encrypting data with a first predetermined key, wherein the first predetermined key is encrypted using a second predetermined key, and the second predetermined key is encrypted using the at least one key and the public key of the data receiving party, and the data receiving party needs to use a private key of the data receiving party and the corresponding key transmitted by the server to jointly decrypt the encrypted data in the data decryption process (The client is capable of receiving at least one piece of content, the piece(s) of content being encrypted with at least one encryption key regardless of client user(s) authorized to access the piece(s) of encrypted content. To facilitate the client accessing one or more of the piece(s) of content, the DRM manager is capable of transferring the encryption key(s) to the client, the encryption key(s) being encrypted with a private key of a public key/private key pair unique to a client user associated with the client. The client can thereafter decrypt the encryption key(s) using the public key of the public key /private key pair unique to the client user. Then, the client can decrypt the piece(s) of content using the decrypted encryption key(s), and access the decrypted piece(s) of content. ABSTRACT, Abrams).

As per claim 5, Abrams teaches the data method for managing data decryption according to claim 1, characterized in that, transmitting, by the server, to the data receiving party a ciphertext of the second predetermined key used for encrypting the data before checking whether the data receiving party has the digital license in the valid state (Each subsequent time the DRM manager 16 sends an encrypted license file to a client 12 or access application (i.e., software application 26) to access encrypted piece(s) of content, the DRM manager can be configured to include, in each license file, the client ID associated with the client user in the user database, as opposed to a client ID transferred to the DRM manager from the client As per claim 12, Abrams teaches In this regard, the DRM manager 16 can reduce, if not eliminate, instances of an unauthorized client decoding the encrypted piece(s) of content. Abrams, [0053]).
As per claim 6, Abrams teaches the method for managing data decryption according to claim 1, characterized in that, the data transmitting party comprises two or more data transmitting ends, and the encrypted data and the digital license are generated by the same data transmitting end or by different data transmitting ends (FIG.1, Abrams).

As per claim 9, Abrams teaches the method for managing data decryption according to claim 1, characterized in that, at least a part of the digital license is directly or indirectly encrypted with a public key of the data receiving party (wherein the client is capable of decrypting the at least one encryption key using the public key of the public key/private key pair unique to the client user, Claim 1, Abrams). 
with the configuration (616- Allow? ->Yes, No, Simon, FIG.6 Simon, FIG.6).
Apparatus claims 17, 18 and 20-27 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1, 3-9. Therefore apparatus claims 17, 18 and 20-27  correspond to method claims 1, 3-9 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of anticipation  as used above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable Abrams et al. (US 2005/0273629, Pub. Date: Dec. 8, 2005) in view of Ganesan (US 2002/0019814, Pub. Date: Feb. 14, 2002), hereinafter referred to as Abrams and Ganesan respectively.
As per claim 15, Abrams teaches the method for managing data decryption according to claim 1, but does not teach that, the digital license includes license information regarding the number of use, period of use, and/or region of use, Ganesan teaches however characterized in that, the digital license includes license information regarding the number of use, period of use, and/or region of use (For example, the content owner may wish to allow distributed digital content to be played only a limited number of times, only for a certain total time, only on a certain type of machine, only on a certain type of media player, only by a certain type of user, etc. Ganesan, [0004]).
Abrams in view of Ganesan are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Abrams in view of Ganesan. This would have been desirable because the content owner may wish to provide the user with the flexibility to purchase different types of use licenses at different license fees, while at the same time holding the user to the terms of whatever type of license is in fact purchased., (Ganesan, [0004]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable Abrams et al. (US 2005/0273629, Pub. Date: Dec. 8, 2005) in view of Jonas et al. (US 2004/0146164, Pub. Date: Jul. 29, 2004), hereinafter referred to as Abrams and Jonas respectively.
As per claim 16, Abrams teaches the method for managing data decryption according to claim 1, but does not teach specific algorithms, Jonas however teaches characterized in that, the 
Abrams in view of Ganesan are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Abrams in view of Ganesan. This would have been desirable because the data may be encrypted using any suitable algorithm, (Jonas, [0017]).

The closest prior art made of record
US Patent No. 6,823,070 by Smith et al. discloses monitoring a secure encrypted communication, where the encryption key(s) is recovered by an escrow center having a master and multiple agents and the master receives the key encrypted using a mask scheme. Independent random masks are generated, which are then used to create dependent masks for each agent.
US Patent No. 8,001,391 by Zaharris et al. discloses a method of encrypting data is provided that uses a medium key retrieved from a storage medium. The medium key is combined with another key to generate a combination key. Content is encrypted according to the combination key and written to the storage medium.
US Patent No. 8,538,029 by Li et al. discloses encryption key fragments may be distributed across data stores located within first and second geographic regions. For example, at least k of the encryption key fragments may be distributed across data stores realized at N different availability zones within the first geographic region such that less thank of the 
US Patent No. 8,739,308 by Roth et al. discloses methods for authentication generate keys from secret credentials shared between authenticating parties and authenticators. Generation of the keys may involve utilizing specialized information in the form of parameters that are used to specialize keys. Keys and/or information derived from keys held by multiple authorities may be used to generate other keys such that signatures requiring such keys and/or information can be verified without access to the keys.
US Patent No. 8,892,865 by Roth et al. discloses methods for authentication generate keys from secret credentials shared between authenticating parties and authenticators. Generation of the keys may involve utilizing specialized information in the form of parameters that are used to specialize keys. Keys and/or information derived from keys held by multiple authorities may be used to generate other keys such that signatures requiring such keys and/or information can be verified without access to the keys.
US Patent No. 9,639,687 by Sullivan discloses server encrypts the piece of data such that no single key can decrypt the encrypted piece of data and any combination of a first multiple of unique keys taken a second multiple at a time are capable of decrypting the encrypted piece of data. Each of the first multiple of unique keys is tied to account credentials of a different user.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/OLEG KORSAK/Primary Examiner, Art Unit 2492